DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 10/28/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a method allocating a plurality of power grants based on a general power arbitration of a power source in response to the plurality of independent load requests; and adjusting a power grant of the plurality of power grants based on a contextual printing condition to provide an adjusted grant from the power source to a printing device heater system of the plurality of printing device heater systems, the adjusted grant based on a power grant limit corresponding with the contextual printing condition. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
9 is that applicant's claimed invention includes a printing device with a controller operably coupled to the plurality of heater systems and the power source to distribute the power output between the plurality of heater systems, the controller to: receive the independent load requests from the plurality of heater systems; allocate a plurality of power grants based on a general power arbitration of the power source in response to the independent load requests; and adjust a power grant of the plurality of power grants based on a contextual printing condition to provide an adjusted grant from the power source to a heater system of the plurality of heater systems, the adjusted grant based on a power grant limit corresponding with the contextual printing condition.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 13 is that applicant's claimed invention includes a non-transitory computer readable medium to store computer executable instructions to control a processor to receive a plurality of independent load requests from each of a plurality of printing device heater systems; allocate a plurality of power grants based on a general power arbitration of a power source in response to the plurality of independent load requests; and adjust a power grant of the plurality of power grants based on a contextual printing condition to provide an adjusted grant from the power source to a printing device heater system of the plurality of printing device heater systems, the adjusted grant based on a power grant limit corresponding with the contextual printing condition.  It is this limitation, expressed in the claimed combination 
United States patent publication number 20110063374 to Rea et al. discloses a controlling multiple heating stages. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/BRADLEY W THIES/Primary Examiner, Art Unit 2853